396 F.2d 954
Rector SIMMONS, Jr., and Rose Simmons, Appellants,v.The HOUSING AUTHORITY OF the CITY OF WEST HAVEN, CONNECTICUT, Appellee.
No. 553.
No. 554.
Docket 32343.
Docket 32344.
United States Court of Appeals Second Circuit.
Argued June 19, 1968.
Decided July 10, 1968.

Joseph M. Shortall, New Haven, Conn. (Joanne S. Faulkner, Francis X. Dineen, New Haven, Conn., of counsel), for appellants.
E. Michael Heffernan, West Haven, Conn. (Philbin, Donahue & Votto, West Haven, Conn., of counsel), for appellee.
Before MOORE and FRIENDLY, Circuit Judges, and BRYAN,* District Judge.
PER CURIAM:


1
In the light of the decision of the Supreme Court of Connecticut denying the petition for certification in West Haven Housing Authority v. Simmons, Jr. et al., 243 A.2d 83 (June 25, 1968), the appeal is dismissed as moot. The stay previously issued shall remain in effect for fifteen days.



Notes:


*
 Of the Southern District of New York, sitting by designation